Citation Nr: 0803936	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  07-01 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to compensation for paraplegia under the 
provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

A motion to advance the case on the Board's docket has been 
granted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking compensation under the provisions of 
38 U.S.C.A. § 1151.  His contention is that a cervical tumor, 
which required surgical intervention in August 2004 at a 
university medical facility, was not diagnosed by VA 
physicians despite complaints related to the cervical spine 
in a timely fashion.  It is asserted that the delay in the 
proper diagnosis resulted in the tumor growing and 
contributing to his paraplegia once it was removed.  Review 
of the record shows that the treatment of the veteran's 
outpatient treatment at the VA Medical Center in Albany, New 
York (VAMC) dated from January 2004 have been received from 
that facility.  It is believed records of earlier treatment 
should be available for review.  Additionally, it is believed 
that there should be an attempt to obtain a medical opinion 
regarding the veteran's contentions.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of all 
of the veteran's treatment records from 
the VAMC since January 2002.  

2.  The RO/AMC should arrange for the 
veteran's medical records to be reviewed 
by a VA specialist in oncology who should 
be requested to render an opinion 
regarding whether it is at least as likely 
as not (probability 50 percent or greater) 
that any delay in the diagnosis of the 
veteran's cervical spine tumor could have 
resulted in his paraplegia.  In part it 
should be discussed whether there was in 
fact a delay in the diagnosis, or whether 
the tumor was of a type that it would not 
have been evident much before it was 
diagnosed.  This discussion should include 
whether there were tests that should have 
been done that were not done.  The claims 
folder should be made available for review 
in connection with this examination.  If 
additional records are necessary to render 
the medical opinion, these should be 
identified and obtained.  If there was a 
delay in the diagnosis that resulted in 
additional disability, the additional 
disability should be described.  
Additionally, if there was a delay with 
additional disability, an opinion should 
be entered as to whether the delay was 
negligent or otherwise at variance with 
sound medical principals.  The examiner 
should provide complete rationale for all 
conclusions reached.

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



